DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (U.S. PGPub 2015/0380330) in view of Yang (U.S. PGPub 2016/0251258).
Regarding claim 1, Mitsui teaches a cover glass for a hermetic package ([0021], [0052], 22) comprising a sealing material layer on one surface (Fig. 1, 23, [0056]), wherein the sealing material layer is formed of a sintered body of composite powder containing glass powder and refractory filler powder ([0053]-[0054]), wherein a laser absorber is present in the sealing material layer ([0062]), wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]). A sealing material layer width of 0.1-0.5 mm satisfies the claimed value relationships 1-4 for center line lengths in the range of 15 mm to 50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Mitsui does not explicitly teach wherein the content of the laser absorber is 0.5 vol % or less. 
Mitsui teaches wherein the content of the laser absorber may be 1-60 vol % ([0070]). 
Yang teaches a sealing material formed of glass powder and ceramic filler and containing a light absorbing material present in a range of 0.5-5 vol % to control the temperature during sealing ([0023]). 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. A prima facie case of obviousness also exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have 
 Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yang with Mitsui such that the content of the laser absorber is 0.5 vol % or less because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Regarding claim 2, Mitsui teaches wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]), see rejection of claim 1. A sealing material layer width of greater than 0.2 satisfies the claimed relationship for center line lengths in the range of 15-50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Regarding claim 3, Mitsui teaches wherein the sealing material layer comprises a sealing material layer in a frame shape along a peripheral end edge on the one surface (Fig. 1, [0018], [0021], [0093]).
Regarding claim 4, Mitsui teaches wherein the sealing material layer has an average thickness of 5-15 um ([0038]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to 
Regarding claim 5, Mitsui teaches a hermetic package ([0021]) comprising a package base and a cover glass hermetically sealed with each other ([0052], 22, 21, [0094]) via a sealing material layer (Fig. 1, 23, [0056]), wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]). A sealing material layer width of 0.1-0.5 mm satisfies the claimed value relationships 1-4 for center line lengths in the range of 15 mm to 50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Regarding claim 6, Mitsui teaches wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]), see rejection of claim 5. A sealing material layer width of greater than 0.2 satisfies the claimed relationship for center line lengths in the range of 15-50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Regarding claim 7, Mitsui teaches wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame 
Regarding claim 8, Mitsui teaches wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide ([0051]-[0052]).
Regarding claim 9, Mitsui teaches wherein the sealing material layer comprises a sealing material layer in a frame shape along a peripheral end edge on the one surface (Fig. 1, [0018], [0021], [0093]).
Regarding claim 10, Mitsui teaches wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, and wherein the sealing material layer is arranged between a top of the frame part of the package base and the cover glass (Fig. 1, [0018], 30, 211, 212). 
Regarding claim 11, Mitsui teaches wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide ([0051]-[0052]).
Regarding claim 12, Mitsui teaches wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide ([0051]-[0052]).
Regarding claim 13, Mitsui teaches wherein the sealing material layer has an average thickness of 5-15 um ([0038]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer has an average thickness of less than 8 um. 
Regarding claim 14, Mitsui teaches wherein the sealing material layer has an average thickness of 5-15 um ([0038]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALIA SABUR/               Primary Examiner, Art Unit 2812